PER CURIAM.
The appellant has attempted, by notice of appeal and amended notice of appeal, to seek review of four orders entered by the trial court. Our review of the record reveals that the appeal from the orders en*931tered on August 20, 1999, and September 27, 1999, was untimely filed, and, as a consequence the appeal as to the two orders is hereby dismissed.
As to the remaining two orders, the court’s review of the record provided reveals no reversible error by the trial court. The two remaining orders are therefore affirmed. This concludes all aspects of the appeal.
Dismissed in part; affirmed in part.